19 F.3d 20
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Pedro HERNANDEZ, Defendant-Appellant.
No. 93-3815.
United States Court of Appeals, Sixth Circuit.
March 10, 1994.

1
Before:  KENNEDY and GUY, Circuit Judges;  and FEIKENS, Senior U.S. District Judge.*

ORDER

2
Pedro Hernandez appeals his judgment of conviction entered on his plea of guilty to one count of conspiracy with intent to distribute over fifty grams of cocaine base and one count of carrying a firearm during and in relation to a drug trafficking crime, for which he received one hundred and eighty months of imprisonment, a five year term of supervised release, a $100 special assessment and directions to attend drug treatment counseling.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In this timely appeal, Hernandez's counsel has filed a motion to withdraw his representation and a brief in compliance with  Anders v. California, 386 U.S. 738 (1967).  Hernandez has not filed a response to his counsel's motion.


4
Upon review, we conclude that, to the extent that the district court may have used an interpreter at Hernandez's guilty plea and sentencing hearing who was not certified, the district court did not abuse its discretion in doing so.   United States v. Paz, 981 F.2d 199, 200 (5th Cir.1992), cert. denied, 113 S.Ct. 2378 (1993).  Further, we determine that a sufficient factual basis supports Hernandez's guilty plea to the firearm charge.   See generally Smith v. United States, 113 S.Ct. 2050, 2058-59 (1993).  We also conclude that the district court properly sentenced Hernandez to the mandatory minimum sentences in this case.  We have carefully examined the record in this case, including the transcripts of Hernandez's plea and sentencing, and conclude that no reversible error is apparent from the record.


5
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation